Citation Nr: 1134144	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-31 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a right shoulder condition, a stomach condition, internal bleeding, and anemia, as a result of treatment at a Department of Veterans Affairs medical facility.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran served as a member of the United States Air Force, with active service from October 1963 to October 1967.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO).  

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Acting Veterans Law Judge at the RO in February 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required concerning the claim enumerated below.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran has asserted that he originally injured his right shoulder in a fall in December 2004 as a result of dizziness caused by his service-connected hypertensive vascular disease.  The Veteran claims that he was misdiagnosed with arthritis of the right shoulder because the VA medical professional failed to perform proper testing, to include x-rays and an MRI.  He further claims that he was wrongly prescribed Etodolac for pain, swelling and inflammation and the prolonged use of this medication caused a stomach condition, internal bleeding, and anemia.  See e.g., the Veteran's statements dated in July 2006, April 2007, May 2007, June 2007 as well as the February 2011 hearing transcript at pages 3 and 6.  

For claims received after October 1, 1997 (as in this case), compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are payable for additional disability not the result of the Veteran's own willful misconduct, where such disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee, or in a Department facility, where the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); see also VAOPGCPREC 40-97.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1),(2) (2010).

The Board notes that the question of whether the Veteran experienced additional disability as a result of treatment rendered by VA is a medical question.  The United States Court of Appeals for Veterans Claims (the Court) has held that a claim for benefits under 38 U.S.C.A. § 1151 must be supported by medical evidence of additional disability that resulted from VA hospitalization or medical or surgical treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 (1999).

The Veteran was afforded a VA examination in connection with this claim in October 2006, the report of which reflects that the VA examiner reviewed the Veteran's complete VA claims file and conducted an interview and physical examination of the Veteran.  However, as will be discussed below, the Board finds this examination to be inadequate for the purposes of this claim.  

First, the VA examiner noted that the Veteran first complained of right shoulder pain when he inquired about undergoing an MRI, and he was first seen specifically for right shoulder pain in January 2006.  See the October 2006 VA examination report.  However, review of the Veteran's VA claims file reflects that the Veteran initially reported right shoulder discomfort with constricted movement after "lifting hay" in October 2003.  See a private treatment record dated in October 2003.  Further, the October 2006 VA examiner noted that he could not locate a private treatment records from C.A.T., M.D. which noted that the Veteran evidenced a tear of the right rotator cuff.  Indeed, it appears that this record, dated in November 2006, was added to the Veteran's VA claims file after the October 2006 VA examination.  Since the medical records from the Veteran's private physician were not associated with the Veteran's VA claims file at the time of the October 2006 VA examination, the examiner was unable to provide an opinion without speculation concerning whether the VA medical professional was negligent in his diagnosis or misdiagnosis of the Veteran's right shoulder condition.  See the October 2006 VA examination report.  The Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  As such, this opinion has little probative value.  

Further, the competent medical evidence of record is tenuous concerning whether the Veteran sustained a stomach condition, internal bleeding, and/or anemia as a result of the prescribed Etodolac.  The VA examiner noted that gastrointestinal bleeding is a common and known possible adverse reaction to taking nonsteroidal inflammatory medications like Etodolac, and he stated that it was likely that the prescribed medications caused such bleeding, resulting in blood loss and anemia.  However, the VA examiner noted that "the exact findings are not documented in the record, or at least I didn't see them."  See the October 2006 VA examination report.  Indeed, review of the Veteran's VA claims file reflects that private records from C.A.T., M.D. dated in March 2006, but associated with the VA claims file in November 2006, appear to reflect that the Veteran suffered "G.I. bleeding", unspecified anemia and diverticulosis.  See private treatment records from C.A.T., M.D. dated in March 2006.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2010).  In light of above, the Board concludes that another examination must be scheduled so that a VA medical professional may provide an opinion concerning the Veteran's claim after a review of all the evidence of record.  

Finally, the Board further observes that additional evidence has been received since the most recent supplemental statement of the case (SSOC) was issued in February 2010.  The Veteran did not submit a waiver of the RO's initial consideration of the evidence, and a review of such by the RO was not noted.  See 38 C.F.R. § 20.1304 (c) (2010).  As such, the additional evidence must be referred to the RO for review and preparation of a SSOC, if a grant of the benefit sought is not made.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC must request that the Veteran provide the names and addresses of all medical care providers who treated him for his alleged right shoulder condition, stomach condition, internal bleeding, and/or anemia.  After securing any necessary releases, obtain those records identified by the Veteran which have not already been associated with the claims file.  Duplicate treatment records are NOT to be associated with the Veteran's VA claims file.  Updated VA treatment records should also be obtained and associated with the Veteran's claims file.  All efforts to obtain additional evidence must be documented in the claims folder. 
If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2. The RO/AMC must schedule the Veteran for a VA examination by an appropriate examiner.  The claims file must be made available to, and pertinent documents therein reviewed by, the examiner for the Veteran's pertinent medical and other history.  After a complete physical examination, interview and review of the file, the examiner should opine as to the following:

a)  Identify and provide appropriate diagnoses for all right shoulder condition(s), stomach condition(s), anemia, and internal bleeding.  All testing deemed necessary must be completed, to specifically include blood testing, x-rays and MRI's.  

b)  For each identified right shoulder condition, the examiner must provide a statement as to whether it at least as likely as not (i.e., 50 percent or greater probability) the condition(s) is/are an additional disability which is/are a result of a misdiagnosis on the part of a VA professional?

c)  For any identified stomach condition, anemia and/or internal bleeding, the examiner must provide a statement as to whether it at least as likely as not (i.e., 50 percent or greater probability) the condition(s) is/are an additional disability which is/are a result of the Veteran's prescribed Etodolac?

d) IF questions (b) and/or (c) is/are answered in the affirmative, are the Veteran's additional disabilities the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or due to an event not reasonably foreseeable?

Did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

The examiner must discuss the rationale of the opinion(s), whether favorable or unfavorable.

3.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. Following completion of the above and any other development deemed warranted, the RO/AMC must readjudicate the issue on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a SSOC. The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


